Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/080,107 filed on 08/27/2018. 

Response to Amendments
This is in response to the amendments filed on 12/15/2020. Independent claims 1 and 13 have been amended. Claims 1-24 are currently pending and have been considered below.

Allowable Subject Matter
Claims 1 -24 are allowed as amended.
The following is an examiner's statement of reasons for allowance: 
The closest prior art of record GALE; Maurice (US 9,871,787 B2) does not disclose the invention as amended. 
GALE discloses a technique of dependency chain of authentication processing for a plurality of self-encrypting storage devices. An authentication processing technique for a plurality of self-encrypting storage devices, e.g. SEDs) of a computer system is provided. The authentication processing for the SEDs includes obtaining authentication information for one SED of the plurality of SEDs, performing authentication processing for the one SED based on the obtained authentication information for the one SED; and based on the authentication 
What is missing from the prior art is determining a pending command for downstream devices in a credential range by a credential waterfalling security provider for subsequent lock and unlock commands of devices and continue determining if any further next command is pending and authenticating devices in the chain of devices.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1 and 13, and thereby claims 1 and 13 are considered allowable. The dependent claims which further limit claims 1 and 13 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an 

/QUAZI FAROOQUI/
Examiner, Art Unit 2491